RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 4/30/2021 have been received. In the response filed on 4/30/2021, claims 1, 2, 4-6, and 11-13 were amended. 
Claims 1, 2, and 4-19 are pending. Claims 3 is canceled. Claims 1, 2, and 4-19 are rejected. 

Withdrawn Rejections
The 35 USC 112 first paragraph rejections of claims 1-19, made of record in the office action mailed on 10/2/2020, have been withdrawn due to applicant’s amendment filed on 4/30/2021. 
The 35 USC 112 second paragraph rejections of claims 6-7 and 11-19, made of record in the office action mailed on 10/2/2020, have been withdrawn due to applicant’s amendment filed on 4/30/2021. 
The 35 USC 103 rejections, made of record in the office action mailed on 10/2/2020, that are not repeated have been withdrawn due to applicant’s amendment filed on 4/30/2021. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 5-8, 11-13, and 16-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Unlu et al., US 2006/0188611 A1. 
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claim 1: Unlu discloses a thermoplastic (see composition discussion below), edible (para 0001) pet chew (para 0001). Unlu discloses the pet chew comprises protein, carbohydrate, humectant, and water (para 0006). Unlu discloses the protein comprises a fibrous protein (wheat gluten, soy protein, para 0008; caseinate, para 0009). Unlu discloses the carbohydrate comprises a water absorbing polymer that is a hydrocolloid (starches, para 0012; guar, alginate, carrageenan, para 0015). Unlu discloses total protein is provided via casein or whey protein and a protein that is rich in prolamines (para 0011). Unlu discloses the casein is caseinate (para 0009). Unlu discloses the protein that is rich in prolamines is wheat gluten, corn zein or soy protein (para 0010). Unlu discloses plasticizers (water, para 0006; humectant, sorbitol, mannitol, glycerol, maltitol, polyethylene glycol, hydrogenated starch hydrolysate, para 0014). 

A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination. MPEP 2131.02 III. In the present case, Unlu discloses each of the claimed species within disclosed genus of required components. As such, a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed combination. 
With respect to “thermoplastic”: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01 I. A chemical composition and its properties are inseparable. MPEP 2112.01 II. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. MPEP 2112 I. Once the examiner presents evidence or reasoning tending to show inherency, then the burden shifts to applicant to rebut such evidence. MPEP 2112 IV and V. As discussed above, Unlu discloses the claimed composition. Therefore, it is reasonable to presume Unlu’s composition is within the breadth of the recited thermoplastic. The burden is shifted to the applicant to demonstrate otherwise. 
Regarding claim 2: Unlu discloses wheat protein (wheat gluten, para 0008); corn gluten (para 0008); and wheat gluten, corn zein or soy protein (para 0009). 
Regarding claim 5: Unlu discloses guar, alginate, carrageenan (para 0015). 

Regarding claims 6 and 7: Unlu discloses fat (para 0088). Unlu discloses vegetable oils (corn, soybean, cottonseed, peanut, grapeseed, sunflower, olive, para 0088). 
Regarding claim 8: In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01. Unlu discloses “the carbohydrate may comprise a starch” (emphasis added, para 0012). The term “may” indicates the starch is optional. A composition containing no starch is encompassed within the breadth of the recited “less than 5% starch”. 
Regarding claim 11: Unlu discloses a thermoplastic (see composition discussion below), edible (para 0001) pet chew (para 0001). Unlu discloses the pet chew comprises protein, carbohydrate, humectant, and water (para 0006). Unlu discloses the protein comprises a fibrous protein (wheat gluten, soy protein, para 0008; caseinate, para 0009). Unlu discloses the carbohydrate comprises a water absorbing polymer that is a hydrocolloid (starches, para 0012; guar, alginate, carrageenan, para 0015). Unlu discloses total protein is provided via casein or whey protein and a protein that is rich in prolamines (para 0011). Unlu discloses the casein is caseinate (para 0009). Unlu discloses the protein that is rich in prolamines is wheat gluten, corn zein or soy protein (para 0010). Unlu discloses plasticizers (water, para 0006; humectant, sorbitol, mannitol, glycerol, maltitol, polyethylene glycol, hydrogenated starch hydrolysate, para 0014). 
Unlu discloses the pet chew has a hardness in a preferred range of about 147 to about 441 N (15 to 45 kg,  para 0070; Calculations: kg * 9.81 = N; 15 kg * 9.81 = 147.15 N; 45 kg * 9.81 = 441.45 N). Unlu discloses exemplary pet chews with hardness of about 255 N (26 kg) and 294 N (30 kg, para 0152, Table 4). 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are 
With respect to “thermoplastic”: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01 I. A chemical composition and its properties are inseparable. MPEP 2112.01 II. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. MPEP 2112 I. Once the examiner presents evidence or reasoning tending to show inherency, then the burden shifts to applicant to rebut such evidence. MPEP 2112 IV and V. As discussed above, Unlu discloses the claimed composition. Therefore, it is reasonable to presume Unlu’s composition is within the breadth of the recited thermoplastic. The burden is shifted to the applicant to demonstrate otherwise. 
Regarding claim 12: Unlu discloses wheat protein (wheat gluten, para 0008); corn gluten (para 0008); and wheat gluten, corn zein or soy protein (para 0009). 
Regarding claim 13: Unlu discloses guar, alginate, carrageenan (para 0015). 
Regarding claim 16: Unlu discloses flavor enhancer (flavor, para 0019; salt, para 0014); preservative (BHA, BHT, mold inhibitor, para 0074); humectant (para 0014); and nutrient (protein, carbohydrate, para 0006; vitamins and minerals, para 0074).  
Regarding claims 16 and 17: Unlu discloses fat (para 0088). Unlu discloses vegetable oils (corn, soybean, cottonseed, peanut, grapeseed, sunflower, olive, para 0088). 
Regarding claim 18: In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP may comprise a starch” (emphasis added, para 0012). The term “may” indicates the starch is optional. A composition containing no starch is encompassed within the breadth of the recited “less than 5% starch”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-14, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Unlu et al., US 2006/0188611 A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Regarding claim 1: Unlu discloses a thermoplastic (see composition discussion below), edible (para 0001) pet chew (para 0001). Unlu discloses the pet chew 
Unlu discloses the pet chew has a toughness in the range of about 1961 to 8826 Nmm (200 to 900 kg*mm, para 0005; Calculations: 1 kg*mm = 9.81 N*mm; 200 kg*mm * 9.81 = 1961.33 N*mm; 900 kg*mm * 9.81 = 8825.98 N*mm). Unlu discloses exemplary pet chews with toughness of about 2835 N*mm (289 kg*mm) and 3816 N*mm (389 kg*mm, para 0152, Table 4). 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination. MPEP 2131.02 III. In the present case, Unlu discloses each of the claimed species within disclosed genus of required components. As such, a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed combination. 
With respect to “thermoplastic”: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01 I. A chemical composition and its properties are inseparable. MPEP 2112.01 II. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the 
Regarding claim 2: Unlu discloses wheat protein (wheat gluten, para 0008); corn gluten (para 0008); and wheat gluten, corn zein or soy protein (para 0009). 
Regarding claim 5: Unlu discloses guar, alginate, carrageenan (para 0015). 
Regarding claim 6: Unlu discloses flavor enhancer (flavor, para 0019; salt, para 0014); preservative (BHA, BHT, mold inhibitor, para 0074); humectant (para 0014); and nutrient (protein, carbohydrate, para 0006; vitamins and minerals, para 0074).  
Regarding claims 6 and 7: Unlu discloses fat (para 0088). Unlu discloses vegetable oils (corn, soybean, cottonseed, peanut, grapeseed, sunflower, olive, para 0088). 
Regarding claim 8: In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01. Unlu discloses “the carbohydrate may comprise a starch” (emphasis added, para 0012). The term “may” indicates the starch is optional. A composition containing no starch is encompassed within the breadth of the recited “less than 5% starch”. 
Regarding claim 9: Overlapping ranges establish prima facie obviousness. MPEP 2144.05. Unlu discloses about 5% to about 30% water (para 0006).
Regarding claim 10: Overlapping ranges establish prima facie obviousness. MPEP 2144.05. Unlu discloses 5-30% plasticizer (water, para 0006); or 5-50% plasticizer (humectant, sorbitol, mannitol, glycerol, maltitol, polyethylene glycol, hydrogenated starch hydrolysate, para 0014). 
Regarding claim 11: Unlu discloses a thermoplastic (see composition discussion below), edible (para 0001) pet chew (para 0001). Unlu discloses the pet chew comprises protein, carbohydrate, humectant, and water (para 0006). Unlu discloses the protein comprises a fibrous protein (wheat gluten, soy protein, para 0008; caseinate, 
Unlu discloses the pet chew has a hardness in a preferred range of about 147 to about 441 N (15 to 45 kg,  para 0070; Calculations: kg * 9.81 = N; 15 kg * 9.81 = 147.15 N; 45 kg * 9.81 = 441.45 N). Unlu discloses exemplary pet chews with hardness of about 255 N (26 kg) and 294 N (30 kg, para 0152, Table 4). 
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination. MPEP 2131.02 III. 
If Unlu fails to anticipate the claimed composition, then it would have been obvious to one of ordinary skill in the art at the time of invention to select from Unlu’s disclosed protein, carbohydrate, humectant, and water (para 0006) to arrive at the claimed composition because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” MPEP 2144.07. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. As discussed above, Unlu discloses the claimed components. As such, selection of those components is prima facie obvious. 
With respect to “thermoplastic”: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by 
Regarding claim 12: Unlu discloses wheat protein (wheat gluten, para 0008); corn gluten (para 0008); and wheat gluten, corn zein or soy protein (para 0009). 
Regarding claim 13: Unlu discloses guar, alginate, carrageenan (para 0015). 
Regarding claim 14: Unlu discloses about 5 to 50% protein that may be gelatin (para 0008). 
Regarding claim 16: Unlu discloses flavor enhancer (flavor, para 0019; salt, para 0014); preservative (BHA, BHT, mold inhibitor, para 0074); humectant (para 0014); and nutrient (protein, carbohydrate, para 0006; vitamins and minerals, para 0074).  
Regarding claims 16 and 17: Unlu discloses fat (para 0088). Unlu discloses vegetable oils (corn, soybean, cottonseed, peanut, grapeseed, sunflower, olive, para 0088). 
Regarding claim 18: In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01. Unlu discloses “the carbohydrate may comprise a starch” (emphasis added, para 0012). The term “may” indicates the starch is optional. A composition containing no starch is encompassed within the breadth of the recited “less than 5% starch”. 
Regarding claim 19: Overlapping ranges establish prima facie obviousness. MPEP 2144.05. Unlu discloses 5-30% plasticizer (water, para 0006); or 5-50% plasticizer (humectant, sorbitol, mannitol, glycerol, maltitol, polyethylene glycol, hydrogenated starch hydrolysate, para 0014). 
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Unlu et al., US 2006/0188611 A1; in view of Cupp et al., US 2004/0037944 A1. 
Unlu is relied on as above. Unlu discloses the protein may be sodium caseinate (para 0009), wheat gluten (para 0008), and soy protein (para 0008). 
Unlu does not disclose the fibrous protein consists of wheat protein isolate, soy protein isolate, and sodium caseinate.
Cupp is drawn to pet food products having textural firmness capable of inducing thorough chewing behavior in a pet (abstract). Cupp discloses the product comprises a protein source that may be selected from wheat protein and soy protein, which may be provided in the form of flours, concentrates and isolates as desired (para 0062). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute protein sources of wheat gluten and soy protein, as taught in Unlu, with wheat and soy protein isolates, as taught in Cupp, to obtain a pet chew comprising a fibrous protein consisting of wheat protein isolate, soy protein isolate, and sodium caseinate. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of a chew having protein sources provided in the form of protein isolates. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Unlu et al., US 2006/0188611 A1; in view of “Gelatin” (dated 2003-2-3; Retrieved from: http://web.archive.org/web/20030203184241/http://www.nutrition.co.th/feed_detail.htm). 
Unlu is relied on as above. Unlu discloses about 5 to 50% protein that may be gelatin (para 0008). 
Unlu does not disclose the bloom strength of the gelatin. 
“Gelatin” discloses gelatin that is used in pet chews may have bloom strengths ranging from 50-300 Bloom (pg. 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the undisclosed bloom strength of the gelatin, as taught 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to select gelatin, as taught in Unlu, having a bloom in the range of 50-300, as taught in Gelatin, to obtain a pet chew comprising gelatin having a bloom strength of 50-300 because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Unlu discloses a pet chew comprising gelatin. Gelatin discloses the conventional nature of using gelatin with a bloom between 50-300 in pet chews. As such, it is prima facie obvious to use gelatin with a bloom between 50-300 in a pet chew based upon the using a known material based on its suitability for the intended use. 

Claims 1, 2, 5-14, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al., US 6,379,725 B1. 
Regarding claims 1 and 11: Wang discloses a thermoplastic (col. 1, ln. 67), edible pet chew (col. 2, ln. 8). Wang discloses the chew comprises fibrous protein (soy protein, col. 3, ln. 31), water absorbing polymer/gelling protein (gelatin, col. 2, ln. 35), plasticizer (water, col. 4, ln. 54-55; col. 4, ln. 66), and water (col. 4, ln. 54-55). 
While Wang does not expressly recognize the toughness (claim 1) or hardness (claim 11), one having ordinary skill in the art would expect the properties to be present in the pet chew suggested in Wang for the following reasons. First, Wang discloses a composition with in the breadth of the recited pet chew composition. Second, Wang discloses the pet chews have excellent physical properties, tensile strength, flexibility, rigidity, and surface hardness (col. 5, ln. 39-41); high tensile strength, good flexibility, 
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. In the present case, Wang discloses a composition with in the breadth of the recited pet chew composition. Wang discloses the pet chews have excellent physical properties, tensile strength, flexibility, rigidity, and surface hardness (col. 5, ln. 39-41); high tensile strength, good flexibility, high rigidity, and surface hardness (col. 6, ln. 22-24). As such, assigning a unit of measure to toughness represents nothing more than the mere improvement upon what is already generally known. 
Regarding claims 2 and 12: Wang discloses wheat protein and wheat gluten (col. 3, ln. 33), and soy protein (col. 3, ln. 31). 
Regarding claims 5 and 13: Wang discloses gelatin (col. 3, ln. 35). 
Regarding claims 6 and 16: Wang discloses fat (corn oil, col. 5, ln. 19), a flavor enhancer (salt, col. 5, ln. 19), a preservative (col. 4, ln. 41), a humectant (glycerol, mannitol, sorbitol, col. 5, ln. 8-10), a nutrient (col. 3, ln. 44). 
Regarding claims 7 and 17: Wang discloses vegetable oil (corn oil, col. 5, ln. 19). 
Regarding claims 8 and 18: Claim Interpretation: The phrase “comprising less than 5% starch by weight of the chew” is interpreted as a range of 0 to less than 5% starch. In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01. Wang does not require the presence of starch. A composition containing no starch (0% starch) is encompassed within the breadth of the recited “less than 5% starch”.

Regarding claims 10 and 19: Wang discloses 8 to 15% plasticizer (water, col. 4, ln. 63-64); and 5-30% plasticizer (col. 5, ln. 4). 
Regarding claim 14: Wang discloses the composition comprises about 70-80 wt.% protein (col. 3, ln. 17) and 50-70% (col. 6, ln. 7-8). Wang discloses exemplary embodiments comprising between 0 and 75% of the protein content (col. 8, Table 2). Wang discloses teaches that the mechanical properties are enhanced with increased gelatin content (col. 8, lines 48-50).
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Based upon the teaching of the prior art, the concentration of gelatin represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al., US 6,379,725 B1; in view of Cupp et al., US 2004/0037944 A1; and Tsao, US 4,208,476 A.
Wang is relied on as above. Wang discloses the protein may be from plant and animal sources (col. 26-28) including wheat gluten (col. 3, ln. 32-33), soy protein isolate (col. 3, ln. 32), and casein (col. 3, ln. 35; col. 8, Example 2, Table 1, footnote 4). 

Cupp is drawn to pet food products having textural firmness capable of inducing thorough chewing behavior in a pet (abstract). Cupp discloses the product comprises a protein source that may be selected from wheat protein and soy protein, which may be provided in the form of flours, concentrates and isolates as desired (para 0062). 
Tsao is drawn to extruded thermoplastic food products (col. 1, ln. 8). Tsao discloses the food product comprises protein (col. 7, ln. 66), which may be provided from plant or animal proteins including soy protein isolate (col. 8, ln 17), wheat (col. 8, ln. 22), and sodium caseinate (col. 8, ln. 56). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute protein sources of wheat gluten, soy protein isolate, and casein, as taught in Wang, with wheat isolates (as taught in Cupp), soy protein isolate (as taught in Cupp and Tsao), and sodium caseinate (as taught in Tsao), to obtain a pet chew comprising protein that is wheat protein isolate, soy protein isolate, and sodium caseinate. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of a chew having protein sources provided in the form of protein isolates. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to select wheat isolates (as taught in Cupp), soy protein isolate (as taught in Cupp and Tsao), and sodium caseinate (as taught in Tsao) as the specific protein sources selected from the general protein sources of including wheat gluten, soy protein isolate, and casein, as taught in Wang, to obtain a pet chew comprising protein that is wheat protein isolate, soy protein isolate, and sodium caseinate because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Wang discloses protein sources of including wheat gluten, soy protein isolate, and casein. Cupp and Tsao disclose the conventional nature of using wheat isolates, soy . 

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al., US 6,379,725 B1; in view of “Gelatin” (dated 2003-2-3; Retrieved from: http://web.archive.org/web/20030203184241/http://www.nutrition.co.th/feed_detail.htm). 
Wang is relied on as above. 
Wang does not disclose the bloom strength of the gelatin. 
“Gelatin” discloses gelatin that is used in pet chews may have bloom strengths ranging from 50-300 Bloom (pg. 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the undisclosed bloom strength of the gelatin, as taught in Wang, with gelatin having a bloom in the range of 50-300, as taught in Gelatin, to obtain a pet chew comprising gelatin having a bloom strength of 50-300. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of a chew having protein sources provided in the form of gelatin with a bloom in the range of 50-300. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to select gelatin, as taught in Wang, having a bloom in the range of 50-300, as taught in Gelatin, to obtain a pet chew comprising gelatin having a bloom strength of 50-300 because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Wang discloses a pet chew comprising gelatin. Gelatin discloses the conventional nature of using gelatin with a bloom between 50-300 in pet chews. As such, it is prima facie obvious to use gelatin with a bloom between 50-. 

Response to Arguments
35 USC 103
Applicant's arguments filed 4/30/2021 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Walter A Moore/Primary Examiner, Art Unit 3619